Citation Nr: 1308766	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-37 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II as due to exposure to chemical and biological agents in service.

2.  Entitlement to service connection for a disability manifested by bilateral lower and upper extremity neuropathy, numbness, and tingling as due to exposure to chemical and biological agents in service.

3.  Entitlement to service connection for a disability manifested by bilateral lower extremity swelling, edema, lymphedema, and venous insufficiency as due to exposure to chemical and biological agents in service.

4.  Entitlement to service connection for nosebleeds as due to exposure to chemical and biological agents in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1961 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for diabetes mellitus type II, neuropathy of the upper and lower extremities, a disability manifested by swelling in the lower extremities, and recurrent nosebleeds.  Additional service connection claims were denied but the Veteran only perfected an appeal of the issues listed on the title page.  

The issues of entitlement to service connection for whole body aches, a low back disability, bilateral eye tearing, bilateral vision loss, bilateral hearing loss, chronic obstructive pulmonary disease, sleep apnea, hypertension, and a skin disability have been raised in a February 2010 statement from the Veteran's representative.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) since these issues were initially denied in a September 2007 rating decision; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the Veteran's claims folder.  
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a disability manifested by bilateral lower extremity swelling, edema, lymphedema, and venous insufficiency, and nosebleeds as due to exposure to chemical and biological agents in service are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to chemical and biological agents including Agent Orange while serving at Dugway Proving Grounds from December 1961 to October 1964.  

2.  The diabetes mellitus type II is related to the exposure to Agent Orange during the period of active service.  

3.  The peripheral neuropathy of the upper and lower extremities is proximately due to and caused by the diabetes mellitus type II.    


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for peripheral neuropathy of the upper and lower extremities are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

To the extent that the action taken hereinbelow is favorable to the Veteran on the issues of service connection for diabetes mellitus and service connection for peripheral neuropathy of the upper and lower extremities, further discussion of VCAA is not required.  

Service Connection Legal Authority

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for certain chronic diseases such as disease of the nervous system or diabetes mellitus if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  The disorders of diabetes mellitus and peripheral neuropathy are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) pertaining to chronic in service and continuous post-service symptomatology applies.  See Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias to include hairy cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The U.S. Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability, and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).   

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis of Service Connection

The Veteran asserts that service connection is warranted for diabetes mellitus and peripheral neuropathy due to exposure to chemical and biological agents including Agent Orange while serving at the Dugway Proving Grounds from December 1961 to October 1964.  He contends that this exposure caused the disabilities.  

Diabetes mellitus and peripheral neuropathy are recognized as presumptive diseases based on exposure to herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The applicable law provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service records show that the Veteran did not serve in Vietnam and the Veteran does not assert that he did; thus, he is not presumed to have been exposed to herbicide agents pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

Service Connection for Diabetes Mellitus

The medical evidence of record shows a diagnosis of diabetes mellitus type II in 2008.  VA treatment notes indicate that diabetes was diagnosed in 2008, although in an October 2004 private treatment note, the Veteran reported that he had been told he had borderline diabetes.  VA treatment records dated in 2010 show that the diabetes mellitus was under good control with Metformin, and that neuropathy was also assessed in 2009.  A June 2010 VA treatment record from a podiatry consultation shows a diagnosis of Type II diabetes mellitus with peripheral neuropathy.  

The Veteran contends that he was stationed at Dugway Proving Grounds in Utah from December 1961 to October 1964 and he was exposed to chemical and biological agents including Agent Orange while serving on that base.  Based on its review of the record, the Board finds the evidence to be in equipoise in showing that the Veteran was exposed to Agent Orange and other biological and chemical agents during active service when he was stationed at Dugway Proving Grounds.  There is probative and credible evidence that support the Veteran's contentions that he was exposed to herbicides agents during active service.  

The Veteran contends that, while stationed at Dugway Proving Grounds in Utah from December 1961 to October 1964, he was assigned to a unit that conducted chemical warfare and defoliant testing on animals.  Specifically, he reported that he participated in the removal and destruction of the animals that were contaminated and killed by the chemical agents on the test range.  The Veteran reported that most of the time he wore chemical protection over-garments and a protective gas mask; however, sometimes he only wore fatigues and the gas mask.  Consequently, he avers that he was exposed to various chemical and biological agents that he believes caused his current disorders. 

There is competent evidence that tends to establish that the Veteran served at Dugway and, for part of the time stationed there, he performed decontamination duties.  The service records show that the Veteran had active service in the United States Army from July 1961 to October 1964.  Service records show that he was stationed at Dugway Proving Grounds from December 1961 to October 1964.  Service records indicate that his military occupational specialties were decontamination equipment operator from December 1961 to September 1963 and recreation specialist from September 1963 to October 1964.  

There is competent information and evidence from Department of Defense and the Department of Agriculture that establishes that chemical and biological agents were tested and used at Dugway.  The Veteran submitted numerous articles regarding the use of chemical and biological agents at Dugway.  One article states that Dugway became home to the U.S. Army Chemical, Biological, and Radiological Weapons School in 1958, and that open air testing of various chemical and biological agents was conducted.  Another article states that chemical agents used at Dugway included the choking agent phosgene, the blood agent hydrogen cyanide, and the blistering agent mustard/Lewisite.  Biological weapons testing was also conducted at Dugway.  This information is corroborated by information from the Department of Defense.  

Force Health Protection & Readiness printouts indicate that the following biological stimulants were used at Dugway: bacillus globigii, serratia marcescens, aspergillus fumigatus, and fluorescent particles.  The following biological agents were used: bacillus anthracis, brucella melitensis, brucella suis, clostridium botulinum toxin, coccidioides, coccidioides uranine, coxiella burnettii, pasteurella pestis, pasteurella tularensis, and psittacosis virus.  Finally, the printout states that the following chemical agents were tested at Dugway: nerve agents, binary nerve agent precursors, mustard/lewisite agents, tear agents, cyanides, phosgene, and hallucinogens.  

An article maintained on the U.S. Department of Agriculture's website states that studies to determine the best method of disposal or destruction of Agent Orange were conducted at Dugway.  A report entitled "The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides" dated in December 2006 was presented to the Office of the Under Secretary of Defense.  This report was created in response to a request by VA that the Department of Defense provide an official compilation of locations and dates outside of Vietnam whether the Department of Defense used herbicide agents, including Agent Orange, as well as locations and dates where Department of Defense personnel were likely exposed to these agents.  The report indicates that tactical herbicides were herbicides specifically developed by the United States Department of Defense to be used in combat operations.  The report discusses the history of the development of the tactical herbicides, how they differed from commercial herbicides, and where they were tested, evaluated, stored, used outside of Vietnam, and disposed after Vietnam.  The report identified Dugway Proving Ground as a Department of Defense Tactical Herbicide Site.  The report indicates that from May 1951 to March 1959, ten tests of chemical anti-crop agents were conducted on Dugway Proving Ground.  The studies were conducted on the effects of altitude and airspeed on the droplet behavior of chemical anti-crop agents.  The report indicates that from September to October 1964, tests were conducted at Dugway to determine the performance reliability, maintenance requirements, and suitability of the Army Interim Defoliant System for the US Army OV-1 (MOHAWK) aircraft.  Six trials were conducted and for each trial, Herbicide Orange was released over an area of approximately 17 miles.  The information for this report was taken from records and reports from the Department of Defense.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran was exposed to herbicide agents during service.  The Veteran's MOS as decontamination equipment operator from December 1961 to September 1963 suggests a likelihood of chemical and biological agent exposure.  His MOS of recreation specialist during the period from September to October 1964 when some aircraft defoliant testing was conducted reflects the Veteran would not have been involved in such testing.  Much of the information pertaining to chemical and biological agent use or testing at Dugway, for example the chemical anti-crop testing from 1951 to 1959, covers a period prior to the dates of the Veteran's service, or after the date of MOS that suggests some likelihood of exposure to chemical and biological agents, for example, the September to October 1964 defoliant systems trials.  The articles do not demonstrate the Veteran's proximity to the herbicides that were released over a 17 mile area.  Resolving doubt in favor of the Veteran, the Board concludes that the Veteran was exposed to at least some herbicide agents including Agent Orange while serving at Dugway.  

Diabetes mellitus type II is presumed to be service-connected when a veteran has had Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  In this case, there is some medical evidence suggesting that the Veteran diabetes could have developed from insulin resistance that accompanies obesity and multiple other factors; however, the evidence is not sufficient medical evidence to rebut the presumption.  The medical evidence that relates the current diagnosis of diabetes mellitus Type II to the Agent Orange exposure in service includes a July 2012 VA medical opinion by a Chief Medical Resident of an Internal Residency Program at a medical school, who opined that it was likely that the diabetes mellitus was linked to the Veteran's earlier exposure to Agent Orange in active military service.  The Chief Medical Resident stated that the diabetes could also develop from insulin resistance that accompanies obesity and multiple other factors so causality was difficult to determine but it could be associated to the Agent Orange exposure.  The VA physician cited to an article entitled Agent Orange Effects in the Journal of the American Medical Association.  

In an October 2012 medical opinion, the VA physician and specialist in Endocrinology and Metabolism at a VA medical center indicated that studies of Agent Orange were performed at Dugway Proving Grounds where the Veteran worked.  The VA physician noted that since 2000 diabetes mellitus had been a presumptive disease associated with Agent Orange exposure.  The VA physician opined that it was at least as likely as not that the Veteran's diabetes mellitus was caused by exposure to the Agent Orange during military service.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran's diabetes mellitus Type II is related to the in-service herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Service Connection for Peripheral Neuropathy of All Extremities

The Veteran also asserts that the peripheral neuropathy of the upper and lower extremities was caused by his exposure to chemical and biological agents including exposure to Agent Orange.  If a veteran was exposed to an herbicide agent during service, acute and subacute peripheral neuropathy shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  In order for the statutory presumption to apply to acute or subacute peripheral neuropathy, symptoms must manifest within weeks or months of exposure, and resolve within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  The subacute or acute peripheral neuropathy shall have to become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active eservice. 

The Veteran's last exposure to herbicides would have been in October 1964, the last date he was present at the Dugway Proving Grounds.  On this record, the Veteran is not shown to have had acute or subacute peripheral neuropathy that was manifested to a degree of 10 percent or more within one year of his last exposure to herbicides.  At the service separation examination in August 1964, the Veteran reported having leg cramps.  The examiner attributed the leg cramps to severe athletic exertion.  Neurological examination and examination of the extremities were normal.  The medical evidence of record documents the onset of the peripheral neuropathy of the upper and lower extremities in 2009.  There is no medical evidence showing the presence of peripheral neuropathy in service or during the first year after the date of his separation from service.  Thus, on these facts, service connection may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

However, the Board finds the evidence to be in relative equipoise in showing the current peripheral neuropathy of the upper and lower extremities is as likely as not caused by the diabetes mellitus Type II.  In a July 2012 VA medical opinion, the Chief Medical Resident of an Internal Residency Program at a medical school opined that it was as likely as not that the neuropathy of the bilateral upper and lower extremities was linked to the Veteran's earlier exposure to Agent Orange in active military service.  The Chief Medical Resident also opined that the neuropathy could also be a complication of diabetes.  He indicated that causality was difficult to determine but it could be associated with it.  In an October 2012 medical opinion, the VA physician and specialist in Endocrinology and Metabolism at a VA medical center indicated that studies of Agent Orange were performed at Dugway Proving Grounds where the Veteran worked.  The VA physician opined that it was at least as likely as not that the Veteran's upper and lower extremity numbness and tingling were caused by exposure to the Agent Orange during military service.  VA treatment records dated in June 2010 and February 2010 show assessments of diabetes mellitus with peripheral neuropathy.  In resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy of the upper and lower extremities, as secondary to the service-connected diabetes mellitus, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for diabetes mellitus type II is granted.  

Service connection for peripheral neuropathy of the upper and lower extremities, as secondary to the diabetes mellitus type II, is granted.   


REMAND

The VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Review of the record reveals a need for further development prior to appellate review on the claims of service connection for a disability manifested by bilateral lower extremity swelling, edema, lymphedema, and venous insufficiency, and service connection for nosebleeds (each claimed as due to exposure to chemical and biological agents in service).  

Service Connection for Lower Extremity Venous Insufficiency, 
Swelling, Edema, and Lymphedema 

The Board finds that medical examination is necessary in this matter to assist in determining the current diagnosis with regards to the lower extremity swelling and edema.  The medical evidence of record shows various diagnoses including lower extremity swelling, edema, lymphedema, and venous insufficiency.  There is also an assessment of POEMS syndrome (polyneuropathy, organomegaly, endrocrinology or edema, and skin abnormalities.  See the VA treatment records dated in August 2010, February 2010, and January 2010.   

The Veteran asserts that he has had the symptom of swelling in the lower extremities for 30 years.  He contends that this disability was caused by exposure to biological and chemical agents including Agent Orange in active service.  There is competent evidence of record that demonstrates that the Veteran was exposed to biological and chemical agents including Agent Orange while serving at the Dugway Proving Grounds from December 1961 to October 1964.  Service connection has been granted for diabetes mellitus type II based upon this exposure.  

The Board notes that the Veteran is competent to report an injury, treatment, diagnosis related to him by a medical professional, and observable symptoms, including symptoms during and since service.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination, since there is competent evidence of an injury in service, current symptoms of disability, and a report of symptoms since service that suggest the current lower extremity venous insufficiency and related symptoms may be associated with the service-connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that an examination is needed to clarify the current diagnosis and to determine whether any current disability manifested by swelling of the lower extremities is related to an injury or event in service including the exposure to biological and chemical agents or is caused or aggravated by the service-connected diabetes mellitus type II and peripheral neuropathy of the lower extremities.  

Service Connection for Recurrent Nosebleeds

The Board finds that medical examination is necessary in this matter to assist in determining the etiology of the claimed recurrent nosebleeds.  Service treatment records indicate that the Veteran sought medical treatment for recurrent nosebleeds in August 1963.  Examination was negative.  The Veteran contends that he has had problems with nosebleeds since military service.  He also asserts that the nosebleeds may have been caused by the exposure to chemical and biological agents in active service.  See the December 2008 VA Form 9 and the Veteran's testimony at the videoconference hearing before the Board in November 2011.  The medical evidence of record notes that the Veteran has a medical history of epistaxis (nosebleed).  A September 1999 private treatment record indicates that the Veteran had occasional epistaxis.  A January 2005 private treatment record indicates that the Veteran had a hypertensive episode of epistaxis.  An August 2009 treatment record notes a medical history of epistaxis.   

The Board notes that the Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas; supra.  This is sufficient evidence to warrant an examination, since there is competent evidence of current symptoms, an injury in service, and a report of symptoms since service.  See McLendon; supra.  Thus, the Board finds that an examination is needed to determine whether the recurrent nosebleeds are related to a documented injury or event in service, including the exposure to biological and chemical agents in active service. 

The RO should also obtain the VA treatment records dated from August 2010 for treatment of the disability manifested by swelling of the lower extremities and recurrent nosebleeds.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1). 

The RO should contact the Veteran and request that he identify treatment and treatment providers for the claimed disability manifested by swelling of the lower extremities and recurrent nosebleeds since service.  The Veteran should be asked to provide sufficient information, and if necessary, authorization, to enable the RO to obtain the pertinent non-VA treatment records identified by the Veteran that are not part of the record.  The RO should make an attempt to obtain any treatment records identified by the Veteran. VA has a duty to seek these records. 38 U.S.C.A. 
§ 5103A(b)(1).   

Accordingly, the issues of service connection for bilateral lower extremity swelling, edema, lymphedema, and venous insufficiency (as due to exposure to chemical and biological agents in service) and nosebleeds (as due to exposure to chemical and biological agents in service) are REMANDED for the following action:

1.  Obtain copies of the VA treatment records dated since August 2010 from the VA healthcare system for treatment of the disability manifested by swelling or venous insufficiency of the lower extremities and for recurrent nosebleeds.  

2.  Contact the Veteran and ask him to identify all non-VA sources of medical treatment since service for the disorders manifested by swelling of the lower extremities and recurrent nosebleeds.  The letter should request sufficient information to identify the health care providers, and, if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of the claim.  

3.  Schedule the Veteran for a VA examination in order to assist in determining whether there is a current disability and, if so, the nature and etiology of the claimed the disorders manifested by swelling of the lower extremities and recurrent nosebleeds.  The relevant documents from the VA claims folder should be made available to the examiner for review in connection with the examination.  Any indicated testing should be performed.  

An interview of the Veteran regarding the medical history of the claimed disabilities, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

(a)  The VA examiner should report all diagnoses related to the swelling of the lower extremities (including the claimed venous insufficiency, edema, lymphedema).  The VA examiner should render a medical opinion as to the diagnosis which causes the current swelling and edema in the lower extremities.  For each of the diagnosed disabilities of the lower extremities, the examiner should render opinions for the following questions:  

(i) What is the most likely etiology of any disorder that manifests bilateral lower extremity swelling, edema, lymphedema, and venous insufficiency?

(ii)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the current disability had its onset in service or was caused by any incident in service to include exposure to biological and chemical agents including Agent Orange?   

(iii) Is it at least as likely as not (probability 50 percent of more) that the current disability is caused by any service-connected disability, specifically including diabetes mellitus and peripheral neuropathy of the lower extremities?  

(iv) Is it at least as likely as not (probability 50 percent of more) that the current disability is aggravated (permanently worsened in severity) by any service-connected disability, specifically including diabetes mellitus and peripheral neuropathy of the lower extremities? 

(b)  The VA examiner should report all diagnoses related to the recurrent nosebleeds.  The VA examiner should render a medical opinion as to there is a current diagnosis of recurrent nosebleeds and whether recurrent nosebleeds is a disability or a symptom.  For each diagnosis, the examiner should render an opinion for the following questions:  

(i) What is the most likely etiology of any current diagnosis of recurrent nosebleeds (epistaxis)?  

(ii)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the current diagnosis had its onset in service or was caused by any incident in service to include exposure to biological and chemical agents including Agent Orange?  

(iii) Is it at least as likely as not (probability 50 percent of more) that the current disability is caused by any service-connected disability?

(iv) Is it at least as likely as not (probability 50 percent of more) that the current disability is aggravated (permanently worsened in severity) by any service-connected disability?  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  The examiner is advised that the Veteran is competent to report observable symptoms and that his reports must be considered in formulating the requested opinions.  

The examiner should assume that the Veteran was exposed to the following biological and chemical agents during service, and this fact must be considered in formulating the requested opinions: 

      nerve agent VX and other nerve agents
      pesticides
      the choking agent phosgene
      the blood agent hydrogen cyanide
      the blistering agent mustard/Lewisite
      butane
      gasoline
      napalm
      bacillus globigii
      serratia marcescens
      aspergillus fumigates
      fluorescent particles
      bacillus anthracis
      brucella melitensis
      brucella suis
      clostridium botulinum toxin
      coccidioides
      coccidioides uranine
      coxiella burnettii
      pasteurella pestis
      pasteurella tularensis
      psittacosis virus
      binary nerve agent precursors
      tear agents
      cyanides
      phosgene
      hallucinogens
      Agent Orange/herbicides  

A rationale should be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and identify any applicable medical treatises referenced. 

4.  Readjudicate the issues of service connection for a disability manifested by bilateral lower extremity swelling, edema, lymphedema, and venous insufficiency (due to exposure to chemical and biological agents in service) and service connection for nosebleeds (due to exposure to chemical and biological agents in service).  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


